Citation Nr: 0940521	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals, prostate cancer.

2.  Entitlement to an initial compensable disability rating 
for service-connected impotence, secondary to prostate 
cancer.

3.  Entitlement to a compensable disability rating for 
service-connected tinea pedis, bilateral (previously shown as 
fungal infection, foot, right great toe deformity).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 through 
February 1985.     

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated his desire to testify at a Board 
hearing in a VA Form 9 dated in April 2007.  The Veteran's 
representative reiterated the Veteran's desire for a Board 
hearing in a June 2009 VA Form 646.  However, there is no 
indication that the Veteran was ever scheduled for the 
requested hearing or withdrew the request.  Pursuant to 38 
C.F.R. § 3.103(c) (2009), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  Therefore, the claimant must be provided 
an opportunity to present testimony at a Board hearing before 
the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board 
hearing.  All correspondence and any 
hearing transcripts regarding this 
hearing should be associated with the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


